

	

		III

		109th CONGRESS

		1st Session

		S. RES. 325

		IN THE SENATE OF THE UNITED STATES

		

			November 18, 2005

			Mr. Lott submitted the

			 following resolution; which was considered and agreed to

		

		RESOLUTION

		To authorize the printing of a revised

		  edition of the Senate Election Law Guidebook. 

	

	

		That the Committee on Rules and

			 Administration shall prepare a revised edition of the Senate Election Law

			 Guidebook, Senate Document 106-14 , and that such document shall be printed as

			 a Senate document.

		2.There shall be printed, beyond the usual

			 number, 500 additional copies of the document specified in the first section

			 for the use of the Committee on Rules and Administration.

		

